Title: From Thomas Jefferson to Bernard Peyton, 5 June 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
June 5. 21.
I recieved yesterday a letter from mr Yancey informing me that on the 25th of May he sent off 7. hhds of tobo for me, and I learnt at the Shadwell mills that they had sent off 89. barrels of flour. both articles I trust are with you by this time. I therefore put under your cover two letters for Glinn & co. and Fr. Mayo, covering orders on you the former for 100. D. the latter for 127.12½ D which be so good as to deliver and pay as soon as you have the funds in hand. I observe you advertize fish for sale. I will pray you to send 6. Barr of Herrings by a Lynchbg boat addressed to mr A. Robertson, and 4. barrels to this place of herrings, and 1. of shad. Johnson does not run his boat constantly since the price has been raised, and Gilmore has left us. there is a mr Kirby who I am told is faithful and may be trusted with my things. a reason for my former preference of Gilmore & Johnson  was that both were my tenants, and it secured my rents. Be so good as to send me Wettenhall’s Greek Grammer made English by Farrand, a copy of the Orbis pictus, and 2 copies of Ainsworth’s Dictionary abridged; and if they are to be had divide into 2. volumes each they will be preferred. affectionately yours.Th: Jefferson